          Case 1:20-cv-00298-CKK Document 9 Filed 05/18/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 ABOULGAED, et al.,

                         Plaintiffs,
          v.                                          No. 1:20-cv-00298-CKK

 HIFTER, et al.,

                         Defendants.



                   DEFENDANT AMBASSADOR AREF ALI NAYED’S
                             MOTION TO DISMISS

       Defendant Ambassador Aref Ali Nayed, former Ambassador from Libya to the United

Arab Emirates (“Ambassador Nayed”), through counsel and pursuant to Federal Rule of Civil

Procedure 12(b)(1), (b)(2), and (b)(6), respectfully moves the Court to dismiss the claims in the

Complaint (Dkt. 1) against him for lack of subject-matter and personal jurisdiction and for

failure to state a claim upon which relief may be granted. Ambassador Nayed’s memorandum of

points and authorities supporting the requested relief accompanies this Motion.

       WHEREFORE, Ambassador Nayed respectfully requests that the Court grant his Motion

and dismiss the claims against him.

Dated: May 18, 2020                                  Respectfully submitted,


                                                             /s/David Baron
                                                     David Baron (D.C. Bar No. 458930)
                                                     Melvin White (D.C. Bar No. 422087)
                                                     Laina C. Lopez (D.C. Bar No. 477412)
                                                     Berliner Corcoran & Rowe LLP
                                                     1101 17th Street NW, Suite 1100
                                                     Washington, D.C. 20036
                                                     Tel: (202) 293-5555

                                                1
Case 1:20-cv-00298-CKK Document 9 Filed 05/18/20 Page 2 of 2




                                 Fax: (202) 293-9035
                                 dbaron@bcr-dc.com
                                 mwhite@bcr-dc.com
                                 lcl@bcr-dc.com
                                 Counsel for Defendant Ambassador Aref Ali
                                 Nayed




                             2
